UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JHONATAN MONDRAGON, et al.,
                                                               MEMORANDUM & ORDER
                                Plaintiffs,                     20-CV-3394 (PKC) (JRC)

                  - against -

BIZ2CREDIT, INC., et al.,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On August 7, 2020, Plaintiff Jhonatan Mondragon sued Defendants from various banks

and the Federal Government. (See Dkt. 1.) Although the Complaint also listed other Plaintiffs,

the Court noted that “multiple purported Plaintiffs ha[d] not signed the Complaint, and [could] not

be represented by the pro se Plaintiffs who ha[d]” signed. (Dkt. 11, at 2.)

        On August 26, 2020, Plaintiffs filed an Amended Complaint, which also was not signed by

all Plaintiffs listed. (See Dkt. 16.) The Court directed Plaintiffs to file a Second Amended

Complaint, “signed by all Plaintiffs,” by December 16, 2020. (11/16/2020 Scheduling Order.)

Plaintiffs failed to file a Second Amended Complaint by the deadline, and the Court sua sponte

extended the deadline to January 18, 2021, warning that “this case will be dismissed for failure to

prosecute” if Plaintiffs did not meet the extended deadline. (12/21/2020 Docket Order (emphasis

omitted).)

        Plaintiffs filed a motion to extend the January 18, 2021 deadline, which the Court granted,

giving Plaintiffs until February 9, 2021 to file a Second Amended Complaint. (1/25/2021 Docket

Order.) Plaintiffs failed to file a Second Amended Complaint by the extended deadline, and the

Court sua sponte granted a final extension to March 16, 2021, again warning that failure to meet




                                                           1
the deadline would result in “dismiss[al] [of the] case for failure to prosecute.” (3/1/2021 Docket

Order (emphasis omitted).)

       On March 25, 2021, the Court received a Second Amended Complaint (the “SAC”) that

still was not signed by all Plaintiffs listed. (See Dkt. 25.) The Court ordered Plaintiffs to “file a

version of the Second Amended Complaint signed by all Plaintiffs by April 28, 2021,” and to “file

proof of service by May 28, 2021.” (See Dkt. 27, at 2 (emphasis omitted).) Plaintiffs failed to

meet this deadline, and the Court dismissed those Plaintiffs who had not signed the SAC.

(5/10/2021 Docket Order.) The remaining Plaintiffs failed to file proof of service by the May 28,

2021 deadline. The Court sua sponte extended the deadline to file proof of service to June 17,

2021. (6/2/2021 Docket Order.)

       On June 17, 2021, Plaintiff Mondragon filed a proposed new complaint requesting a

temporary restraining order on behalf of himself and four people who are not Plaintiffs in the

present matter. (See Dkt. 36; Dkt. 42 (Temporary Restraining Order & Preliminary Injunction

Request).) This purported complaint also raised new allegations arising from circumstances

different from those alleged in the SAC. (See generally Dkt. 36.)1 Plaintiffs thus failed to comply

with the Court’s order to file proof of service of the SAC.

       Given Plaintiff’s failure to comply with its numerous orders, the Court scheduled a

telephone conference for July 8, 2021, at which, the Court notified the parties, it would “hear from

Plaintiff Mondragon as to why the present matter should not be dismissed” and “as to why the

[proposed new complaint] should not be docketed as a separate matter.” (7/1/2021 Scheduling


       1
         Along with the new complaint, Plaintiff Mondragon filed documents indicating that the
new complaint purportedly had been served on the Bank Defendants named in the new complaint.
(Dkt. 36, at ECF 1 (referring to “documents served to the ‘Bank Defendants’”).) Citations to
“ECF” refer to the pagination generated by the Court’s CM/ECF docketing system and not the
document’s internal pagination.

                                                 2
Order.) Neither Plaintiff Mondragon nor any other Plaintiff (from either the SAC or the proposed

new complaint) appeared for the July 8, 2021 telephone conference.

       Given Plaintiffs’ failure to comply with the Court’s orders and otherwise timely prosecute

this case, the Court dismisses the present matter, including the SAC. The case is dismissed without

prejudice except as to Defendants Funding Circle Limited, which, according to Plaintiff

Mondragon, “was not the proper defendant” (Dkt. 36, at ECF 2); Bank of America, N.A., as to

which the SAC makes allegations relating only to Plaintiff Malvacedo, who has been dismissed

(Dkt. 25, ¶¶ 21, 89); and JPMorgan Chase Bank, N.A., as to which the SAC makes allegations

with respect to only Plaintiff Molina, who also has been dismissed (id. ¶¶ 20, 130).2 The case is

therefore dismissed with prejudice as to those three Defendants.3 The Clerk of Court is respectfully

directed to enter judgment accordingly.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: July 12, 2021
       Brooklyn, New York




       2
          Further, as to Defendants Bank of America, N.A. and JPMorgan Chase Bank, N.A. (which
the SAC names as “Bank of America” and “Chase”), the SAC alleges only that (dismissed)
Plaintiffs Malvacedo and Molina were assessed fees by the two banks with respect to Malvacedo’s
and Molina’s accounts, and not that the two banks had any involvement in awarding or
administering Paycheck Protection Program loans. (Dkt. 25, ¶¶ 89, 130.)
       3
         The Court notes that although its June 2, 2021 Order warned only that Plaintiffs’ claims
against the Bank Defendants might be dismissed (see 6/2/2021 Docket Order), the Court’s July 1,
2021 Scheduling Order notified Plaintiffs of the possibility that the “present matter” might be
“dismissed for failure to file proof of service of the [SAC]” (7/1/2021 Scheduling Order).

                                                 3
